Citation Nr: 0829874	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  00-05 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial compensable rating for a 
thoracic strain.

2.  Entitlement to an initial compensable rating for 
recurrent headaches.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel



INTRODUCTION

The veteran had active service in the United States Navy from 
January 1980 to January 1997, and is a retired Chief Petty 
Officer.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  These issues have been before the Board on a 
previous occasion, and were remanded in July 2007 for 
procedural compliance.  As explained below, since the remand 
was not complied with, this appeal must be remanded again for 
remedial action.  

It is apparent that the veteran is in disagreement with the 
Board's decision of July 2007 regarding entitlement to 
increased extraschedular ratings for left and right knee 
disabilities.  While the July 2007 decision is final, should 
the veteran wish to pursue further review, he is encouraged 
to file an appeal with the United States Court of Appeals for 
Veterans Claims (if within the statutory time period), or 
alternatively, to file a new claim for an increase with the 
RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its July 2007 remand, the Board noted that the veteran had 
been issued a statement of the case for the claims for 
initial compensable ratings for his thoracic strain and 
recurrent headaches and his claim for service connection for 
hypertension.  However, it is apparent that his 
representative, the Veterans of Foreign Wars of the United 
States (VFW), did not receive a copy of the statement of the 
case and hence was unable to perfect the appeal within the 
time allotted.  The Board directed that the representative be 
given a copy of the statement of the case and that the record 
be held open for 60 days so that a substantive appeal could 
be filed.  These directions were not followed, and the case 
must be remanded for remedial compliance.  See Stegall v. 
West, 11 Vet. App. 268 (1998) (as a matter of law, a remand 
by the Board confers on the veteran the right to compliance 
with the remand orders).  The Board specifically notes that 
the veteran's representative has indicated in recently 
received written argument that he has not received a copy of 
the October 2006 statement of the case relating to the three 
issues currently on appeal.  See Informal Hearing 
Presentation dated in July 2008.  Thus, this case must be 
remanded to the RO to correct such a fundamental denial of 
due process.  38 C.F.R. §§ 19.9, 19.29, 19.30 (2007); 
Stegall, supra.  Upon such issuance, the case will be held 
open for 60 days so that a substantive appeal may be filed, 
should the veteran so choose.   

The Board also notes that the veteran's most recent 
submission indicates some vagueness as to whether he wants to 
continue his appeal of his claims for initial compensable 
ratings for his thoracic strain and recurrent headaches and 
his claim for service connection for hypertension that are 
currently in appellate status.  Should he wish to withdraw 
any of these claims, he should submit such a request to 
withdraw in writing.  38 C.F.R. § 20.204 (2007).  If the 
AMC/RO or Board does not receive such a withdrawal request, 
the Board shall proceed with the adjudication of the three 
claims on appeal upon completion of the development noted 
below and receipt of a timely substantive appeal. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the veteran 
for the purpose of determining whether he 
wishes to withdraw any or all of the 
issues that are currently on appeal: 
claims for initial compensable ratings for 
his thoracic strain and recurrent 
headaches and his claim for service 
connection for hypertension.  

2.  Thereafter, if any or all of the 
issues noted above are not withdrawn, the 
AMC/RO should provide the veteran's 
representative with a copy of the 
statement of the case for the claims for 
initial compensable ratings for the 
veteran's service-connected thoracic 
strain and recurrent headaches and his 
claim for service connection for 
hypertension.  Thereafter, the veteran's 
appeal is to be held open for 60 days to 
provide the veteran with an opportunity to 
file a substantive appeal

3.  If the appeal of any of the issues 
that are currently on appeal is perfected, 
the AMC/RO should contact the veteran to 
determine if there are any additional 
relevant medical records that have not 
been obtained.  Any such records must be 
secured and associated with the claims 
file.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

